DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWED CLAIMS
Claims 1-2, 7-9, 11-14, 18-19 and 27-28 are allowable

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant Attorney JOHN ESTEBAN EZCURRA based on a telephone conversation 2/3/2021.  A Telephonic Interview Summary is provided herewith.
The application has been amended as follows: 
In the Claims
In claim 1, line 4, replace “comprises” with –is--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Method claim 1 is directed to a method of treatment or prophylaxis of a Diroflaria immitis parasitic infection in a canine by a D. immitis strain that is resistant to treatment or prophylaxis with a macrocyclic lactone alone, wherein the D. immitis parasitic infection is third (L3) or fourth (L4) stage larvae or a combination thereof, the method comprising orally administering one monthly, concomitantly, to the canine a combination of at least 5 mg/kg of at least one depsipeptide, at least 6 mcg/kg of at least one avermectin, and a pharmaceutically acceptable carrier.
 D. immitis strain – this having been shown to be resistant to macrocyclic lactone preventative therapy, were administered 7 days prior to treatment with a composition comprising 5 mg/kg of the depsipeptide emodepside combined with 6 mcg/kg of ivermectin, an avermectin.
US 6159932 (“Mencke”) is considered the closest art. The Examiner notes that although Mencke at column 10, lines 43-46 very broadly teaches that it compositions are effective against resistant strains - not specifying D. immitis in this single teaching, it does not teach or suggest administering both a macrocylic lactone such as known avermectins with a cyclic depsipeptide to dogs wherein the dosage of the cyclic depsipeptide is as high as at least 5 mg/kg when combined with a macrocylic lactone. In contrast with this dosage range, the commercially sold product PROFENDER for DOGS, to treat roundworms, hookworms, whipworms and tapeworms, comprises the cyclic depsipeptide emodepside which per instructions is administered by weight range of the dog, and equates to around 1 to 1.5 mg/kg, and as noted in the 9/16/2020 Non-final Office action in the European Union (EU) the dose of emodepside is 0.5 mg/kg.
The Examiner has not identified other relevant prior art that teaches or suggests a combination of the claimed active agents at the claimed doses for treating a D. immitis strain resistant to macrocylic lactones.
The 35 USC 112(a)/112/1 scope of enablement rejection of claims 1, 2, 7-9, 11-14, 18, 19, 22, 27 and 28 has been withdrawn based on claim amendment to specify the larvae stages under treatment or prophylaxis therapy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658